Name: Council Regulation (EEC) No 3691/84 of 19 December 1984 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff (1985) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 84 Official Journal of the European Communities No L 341 /9 COUNCIL REGULATION (EEC) No 3691/84 of 19 December 1984 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff (1985) and extending this quota to include certain other types of paper whereas, for the past three years for which complete statistics are available, the corresponding imports of each of the Member States sharing in this allocation represent, with reference to the total imports of the products in question coming from third countries which do not benefit from equivalent preference, the following percentages :  from Canada 1981 1982 1983 Benelux 8,93 7,40 5,99 Denmark 0 0,01 0,01 Germany 12,50 14,34 11,35 Greece 0 0,03 0 France 1,19 0,93 0,83 Ireland 0,95 1,51 1,40 Italy 0,01 0,30 1,70 United Kingdom 76,42 75,48 78,72  from other countries 1981 1982 1983 Benelux 8,11 26,79 19,79 Denmark 0 0,01 0,47 Germany 31,59 40,83 32,50 Greece 35,47 21,85 17,13 France 3,65 2,94 2,82 Ireland 0 0 0,05 Italy 4,17 4,42 3,00 United Kingdom 17,01 3,16 24,24 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, for newsprint falling within subheading 48.01 A of the Common Customs Tariff, the Commu ­ nity has decided to conclude an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes, of which 600 000 tonnes are reserved until 30 November each year, in accordance with Article XIII of the General Agree ­ ment on Tariffs and Trade, exclusively for products from Canada ; whereas this Agreement provides equally that from 30 November each year the residue which has not been used by 29 November can be applied to imports of newsprint of any origin ; whereas, therefore, an overall duty-free Community tariff quota of 650 000 tonnes should be opened for the product in question for 1985, subdivided as indi ­ cated above ; Whereas provision should be made for extending the tariff quota in question to include certain types of paper fulfilling all the conditions set out in the Addi ­ tional Note to Chapter 48 except those relating to watermarks ; Whereas, in particular, equal and continuous access to the said quotas should be ensured for all importers and the rate of duty for the tariff quota should be applied without interruption to all imports of the product in question until these quotas are exhausted ; whereas in the light of these principles, arrangements for the utilization of Community tariff quotas based on an allocation among Member States would seem to be consistent with the Community nature of the said quotas ; whereas, in order that it may correspond as closely as possible to the actual trend of the market in the product in question, allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics on imports from third countries which do not benefit from a similar preference, during a representative reference period, and to the economic outlook for the year covered by the quota in question ; Whereas, in view of the above and of the foreseeable trend on the market in newsprint in general, and of Community production in particular during 1985, the percentages of initial participation in the quota amounts may be allocated, approximately, as follows : I Amount of600 000 tonnes Amount of50 000 tonnes Benelux 7,35 18,91 Denmark 0,11 0,17 Germany 16,00 35,16 Greece 0,18 24,04 France 1,00 3,10 Ireland 1,27 0,02 Italy 0,91 3,83 United Kingdom 73,18 14,77 No L 341 / 10 Official Journal of the European Communities 29 . 12. 84 2. The Common Customs Tariff duty shall be totally suspended within the limit of the above quota. Within the limits of the above quota, Greece shall apply customs duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession. 3. Imports of newsprint shall not be charged against this tariff quota if they are already free of customs duties under other preferential treatment. 4. Without prejudice to the international obliga ­ tions of the Community, Member States may charge against this tariff quota the other types of paper complying, except as regards the criteria governing watermarks, with the definition of newsprint contained in the Additional Note to Chapter 48 . Whereas, to take account of import trends for the product concerned, the quotas should be divided into two tranches, the first being allocated among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, to give importers some degree of certainty and yet enable Community production to be disposed of on satisfac ­ tory terms, the first tranche of the quota should be fixed at about 90 % of the full amount ; Whereas the initial shares may be exhausted at diffe ­ rent rates ; whereas, to provide for this eventuality and avoid disruption of supplies, any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time its additional share is almost exhausted a Member State should draw a further share, and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the latter must be in a position to keep account of the extent to which the quota has been used up and to inform the Member States accordingly ; Whereas, if at a given date in the quota period a quan ­ tity of a Member State's initial share remains unused, it is essential, to prevent a part of the Community tariff quotas from remaining unused in one Member State while it could be used in others, that such State should return a significant proportion thereof to the reserve ; Wherea, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any transaction in respect of the administration of the shares allocated to that economic union may be carried out by any one of its members, Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided as follows : (a) 600 000 tonnes for imports from Canada ; (b) 50 000 tonnes for imports from other third coun ­ tries. 2. However, from 30 November 1985 the residue of the amounts referred to in paragraph 1 which have not actually been used by 29 November 1985 or which are not expected to be used before 31 December 1985 can be applied to imports of the products in question whether from Canada or from another third country. Article 3 1 . A first tranche of each of the amounts referred to in Article 2 ( 1 ) consisting of 550 000 tonnes for the amount referred to in subparagraph (a) and 45 000 tonnes for the amount referred to in subparagraph (b), shall be allocated among the Member States ; their shares which, subject to Article 6, shall be valid until 31 December 1985, shall be as follows : HAS ADOPTED THIS REGULATION : (tonnes) Article 1 1 . From 1 January 1985 until 31 December 1985 a Community tariff quota with a total volume of 650 000 tonnes shall be opened in the Community for newsprint falling within subheading 48.01 A of the Common Customs Tariff ('). Amount Article 2 ( 1 ) (a) Amount Article 2 ( 1 ) (b) Benelux 40 000 8 510 Denmark 600 76 Germany 88 000 15 822 Greece 1 000 10818 France 5 500 1 395 Ireland 7 000 9 Italy 5 000 1 723 United Kingdom 402 500 6 647(') Entry under this subheading is subject to conditions to be determined by the compentent authorities . 29 . 12. 84 Official Journal of the European Communities No L 341 /11 2. The second tranches, amounting respectively to 50 000 tonnes and 5 000 tonnes, shall constitute the reserves. Article 4 1 . If 90 % or more of one of any Member State's initial shares, as laid down in Article 3 ( 1 ) or 90 % of that share less the amount returned into the corres ­ ponding reserve, where Article 6 has been applied, has been used up, that Member State shall without delay, by notifying the Commission, draw a second share in the quota equal to 10 % of its initial share, rounded up to the next unit where appropriate, to the extent that the amount in the reserve allows. 2. If, after one or other of its initial shares has been used up, 90 % or more of the second share, drawn by one of the Member States has been used up, that Member State shall, in the manner provided for in paragraph 1 , draw a third share equal to 5 % of its initial share. 3 . If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that latter shall, in the same manner, draw a fourth share equal to the third. This procedure shall be followed until the reserve has been exhausted. 4. By derogation from paragraphs 1 , 2 and 3, Member States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up. They shall inform the Commission of their reasons for applying this paragraph . where appropriate,the proportion of their initial shares that they are returning to each of the reserves. Article 7 The Commission shall keep account of the shares opened by Member States in accordance with Articles 3 and 4, and shall inform each of them of the extent to which the reserves have been used as soon as it receives the notifications. It shall, not later than 5 October 1985, notify the Member States of the state of each of these reserves after the return of shares pursuant to Article 6. It shall ensure that any drawing which uses up a reserve is limited to the balance available and, for this purpose, shall specify the amount thereof to the Member State which makes the final drawing. Article 8 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 4 are opened in such a way that imports may be charged without interruption against their accumu ­ lated share of the quota. 2. Member States shall take all measures necessary to ensure that the types of paper referred to in Article 1 fulfil the prescribed conditions before they can benefit from the present tariff quota. In such a case, the control of the use of the goods for the prescribed end use shall be carried out by applying- the relevant Community provisions. 3 . Member States shall ensure that importers of the products in question have free access to the shares allocated to it. 4. The extent to which a Member State has used up its shares shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation. Article 9 At the Commission's request, the Member States shall inform it of imports actually charged against their shares. Article 10 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1985. Article 5 The additional shares drawn pursuant to Article 4 shall be valid until 31 December 1985. Article 6 The Member States shall return to the reserve, not later than 1 October 1985, the unused portion of their initial shares which on 15 September 1985 is in excess of* 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . Member States shall , not later than 1 October 1985, notify the Commission of the total imports of the products concerned effected under the Community quotas up to and including 15 September 1985 and, No L 341 /12 Official Journal of the European Communities 29 . 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE